Citation Nr: 1035387	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), depression, and 
anxiety.

2.  Entitlement to a rating in excess of 20 percent for service-
connected diabetes mellitus, type II, for the period from 
November 28, 2007 to May 18, 2010.

3.  Entitlement to a rating in excess of 20 percent for service-
connected diabetes mellitus, type II, for the period from May 19, 
2010 to the present.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record. 

After the final Supplemental Statement of the Case was issued in 
April 2010, the Veteran submitted additional materials, but did 
not indicate that he waived initial RO consideration of any of 
this material.  As these letters, Internet articles, and alcohol 
test do not have a bearing on the issue of entitlement to a 
higher rating for diabetes decided herein, this evidence is not 
pertinent and a remand for initial review of the evidence by the 
RO is not required.  See 38 C.F.R. § 20.1304(c) (2009).

As a related matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board has recharacterized the claim for PTSD more generally to 
include other psychiatric conditions, as reflected on the cover 
page.

The Board notes that the claims file does not contain a VA Form 
9, Substantive Appeal, concerning a third issue, service 
connection for a left leg disorder with atrophy.  Moreover, 
during his Board hearing the Veteran stated that he did not wish 
to continue an appeal as to that matter and no testimony was 
taken on that issue (see transcript at pp. 2-3).  Therefore, 
service connection for a left leg disorder with atrophy is not 
currently on appeal in this decision.  

The issues of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety and of entitlement to a rating in excess 
of 20 percent for service-connected diabetes mellitus, type II, 
for the period from May 19, 2010 to the present are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

For the period from November 28, 2007 to May 18, 2010, the 
Veteran's diabetes mellitus is not manifested by a regulation of 
activities or use of insulin.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-
connected diabetes mellitus, type II, for the period from 
November 28, 2007 to May 18, 2010, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in December 
2007, May 2008, and November 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

Recently, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the November 2008 correspondence. 

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issue on 
appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested and obtained and the 
Veteran has been provided a VA examination for his service-
connected diabetes.  The Board notes that the Veteran's medical 
records from the Social Security Administration (SSA) have not 
been associated with the claims file.  However, a remand to 
obtain SSA records before adjudication is not necessary in every 
case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
(holding that the legal standard for relevance requires VA to 
examine the information it has related to medical records and if 
there exists a reasonable possibility that the records could help 
the Veteran substantiate his claim for benefits, the duty to 
assist requires VA to obtain the records).  Regarding the 
Veteran's claim for a higher rating for diabetes, for the period 
from November 28, 2007, to May 18, 2010, there is no realistic 
possibility under the circumstances of this case that the missing 
SSA records contain information about the Veteran's diabetes that 
would afford the Veteran a higher rating.  The Veteran has 
testified that he did not take insulin for his diabetes during 
this period, and the medical documentation confirms this.  
Therefore, he is not eligible for an increase from 20 percent to 
40 percent for this time period under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, because the Veteran is not in need of 
prescribed insulin.  So the matter may be adjudicated without 
recourse to the SSA records.  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

Higher Ratings - Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Diabetes Mellitus From November 28, 2007 to May 18, 2010

Historically, in an April 2003 rating decision, the Veteran was 
granted service connection for diabetes mellitus, type II, and 
awarded a 10 percent disability rating, effective February 7, 
2001.  In an August 2007 rating decision, the Veteran's 
disability rating was increased from 10 percent to 20 percent, 
effective January 22, 2007.  On November 28, 2007, the RO 
received the Veteran's current claim for an increase in his 
disability rating for diabetes.  In it, the Veteran contended 
that his diabetes was now out of control and that his medications 
had been doubled.

The disability has been rated pursuant to the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).  Under the 
applicable criteria, a 20 percent rating is warranted if diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of the 
Veteran's activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires insulin, 
a restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, and complications that would not be compensable if 
separately evaluated.  Finally, a 100 percent rating requires 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, and either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A note to the rating criteria instructs that compensable 
complications of diabetes should be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating and that noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1 (2009).

VA medical records dated from November 2007 to January 2010 show 
treatment for the Veteran's diabetes by medications and 
attendance at diabetic support group lectures.  A November 2007 
VA medical record noted that the Veteran did not have diabetic 
retinopathy.  A June 2008 VA medical record noted that the 
Veteran cheated with his low fat diet with fried foods and ice 
cream.  Another June 2008 VA medical record noted one 
hypoglycemic event after the Veteran skipped a meal.  An August 
2008 VA pharmacy record noted that the Veteran said that he had 
had approximately three nocturnal hypoglycemic events since his 
previous appointment which he had treated with glucose tablets 
and that his symptoms had resolved.  

VA medical records dated in May 2008, September 2008 and April 
2009 noted that the Veteran's complaint of paresthesia was likely 
due to diabetes and his history of alcoholism.  

The Veteran underwent a VA examination in August 2009.  He 
complained of leg numbness and tingling from his toes to both 
knees from six years ago that neurology could not definitely 
diagnose.  Impression was sciatic neuropathy with radiculopathy.  
It was noted that the Veteran's diabetes had been controlled by 
diet since its diagnosis in 2001, but had progressively gotten 
worse with medication begun in 2003.  He presently took 
Glyburide, Metformin, and Pioglitazone daily.  No weight change 
was noted for the past year.  He is followed by a private 
diabetic provider approximately every three months.  He denied 
any episode of ketoacidosis or hypoglycemic reaction and had not 
been hospitalized for his diabetes.  He did not have any 
restriction of his activity to prevent a hypoglycemic reaction.  
The Veteran said that he was unable to do any strenuous activity 
due to his back pain.  There was no retinopathy and the Veteran 
denied any vascular problem, except for hypertension.  

On examination, the Veteran stood 69 inches tall and weighed 232 
pounds.  His high blood pressure of two years duration was noted 
as under good control and there was no peripheral edema.  
Neurologic examination showed decreased deep tendon reflexes in 
both knees and also decreased monofilament test, decreased 
vibration, and impaired stimulation.  It was noted that he walked 
with crutches.  A laboratory test showed a glucose level of 187.  
Diagnosis was diabetes mellitus, type II.  The examiner also 
noted erectile dysfunction and hypertension, but did not state in 
the examination report whether either disorder was related to the 
Veteran's service-connected diabetes mellitus, type II.

In a typewritten statement dated in March 2010, the Veteran 
conceded that he did not take daily insulin to control his 
diabetes, but argued that his three daily medications for 
diabetes, his diet, and daily checking of his glucose level was 
no different than someone who took insulin once or twice a day to 
control his or her sugar.  He noted that he had to change his 
entire lifestyle to prevent the disease from getting worse.  

Based upon the evidence of record, the Board finds the Veteran's 
service-connected diabetes is manifested by no more than the 
required use of oral hypoglycemic agents and a restricted diet.  
There is no evidence of the need for insulin or any probative and 
competent evidence of the regulation of activities because of 
diabetes.  The Veteran has conceded in written and oral testimony 
that he did not take insulin to control his diabetes between 
November 28, 2007, and May 18, 2010.  The competent medical 
evidence of record does not reflect that the Veteran's diabetes 
requires medically directed "regulation of activities," defined 
in Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  VA medical records dated from 
November 2007 to January 2010 reveal no evidence of insulin or of 
regulation of activities due to diabetes.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, or a progressive loss of 
weight and strength because of this disorder.  Therefore, the 
Board finds that a rating in excess of 20 percent is not 
warranted for the Veteran's service-connected diabetes mellitus, 
for the period from November 28, 2007 to May 18, 2010.

In addition, medical evidence currently in the claims file 
reflects that the Veteran does not have any compensable diabetic 
complications.  Though VA medical records noted above indicated 
that the Veteran's complaint of paresthesia was likely due to 
diabetes and his history of alcoholism, May 2009 VA X-ray studies 
showed that the Veteran's complaint of intermittent radiation of 
pain down his lower left leg was likely sciatic neuropathy rather 
than radiculopathy.  The August 2009 VA examiner did not indicate 
that any disorder constituted a diabetic complication.  
Consequently, the assignment of a separate disability rating for 
any other condition is not warranted under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  Indeed, there is no medical 
evidence to suggest that the Veteran suffers from any 
complications of diabetes. 

While the Veteran contends that his diabetes has increased in 
severity, or that his compensation should be increased because 
his diabetes is out of control, as a layperson he is only 
competent to report observable symptoms--not clinical findings 
which are applied to VA's Schedule for Rating Disabilities.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 
Vet. App. 405, 410-11 (1998).  The Board also notes that the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against this claim for 
increase, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a rating 
in excess of 20 percent for diabetes mellitus, type II, for the 
period from November 28, 2007 to May 18, 2010, is denied.

The Board also should consider whether a staged rating is 
appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007), or 
an extra-schedular rating is available under 38 C.F.R. 
§ 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008).  
However, these matters may be considered later as the Board has 
remanded for further development (see below) whether the Veteran 
is entitled to a rating in excess of 20 percent for his service-
connected diabetes, for the period from May 19, 2010, to the 
present.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected diabetes mellitus, type II, for the period from 
November 28, 2007, to May 18, 2010, is denied.


REMAND

Unfortunately, a remand is required in this case with respect to 
the issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, depression and anxiety and 
his claim of entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus, type II, for the period from 
May 19, 2010 to the present.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

Concerning the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Veteran contends that he has 
PTSD, and problems with depression and anxiety, due to service.  
In written submissions and in his Board testimony, the Veteran 
asserts that while serving on board the USS AMERICA (CVA-66) off 
the coast of Vietnam, arrangements were made through the 
chaplain's service for him to visit his brother, also in the 
service, who was stationed at an airbase in Quang Tri Province.  
The Veteran visited for a week or so in August and September 1970 
and said that his brother's unit, the 14th Engineering Battalion, 
came under mortar attack on three occasions during his visit, 
including his first night.  The Veteran said that he was given a 
gun and told to shoot the enemy, that he spent time in a foxhole 
while flares were used to light up the night sky, that he heard 
explosions, and that he saw Viet Cong scaling up barbed wire to 
enter the base while others were shot and fell off the barbed 
wire.  The Veteran related that the third attack was not as bad 
as the first two attacks.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence, that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).

During the pendency of this appeal, the regulations governing the 
establishment of service connection for PTSD were amended.  For 
claims that were appealed to the Board but not decided as of July 
13, 2010, such as this claim, changes to the applicable 
regulations are in effect.   Specifically, if a stressor claimed 
by a Veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, service personnel records show that the Veteran 
served as an electrician's mate on board the USS AMERICA during 
service, and that he was on a temporary duty assignment from 
August 28, 1970 to September 3, 1970 at the 14th Engineering 
Battalion in Quang Tri Province, Vietnam.  His DD Form 214 does 
not show any medals or decorations indicating that the Veteran 
participated in combat.  He did receive the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.  

Service treatment records show that the Veteran was treated for 
drug abuse in January 1973.  A psychiatric examination revealed 
that the Veteran was immature to his adjustment to life, but was 
not psychotic or neurotic.  The history of drug abuse antedated 
entry into service.  At the time, the Veteran was also divorcing 
his wife for infidelity.  The couple had been married for less 
than two years.  His March 1973 discharge examination indicated 
no psychiatric abnormalities.  Nine years later, a June 1982 
enlistment examination for service in the Naval Reserve indicated 
a psychiatric abnormality; however, the written explanation is 
illegible but might refer to the Veteran's drug abuse incident in 
service.

A response from the then U. S. Armed Services Center for Research 
of Unit Records (CURR) noted a review of the available 1970 
command history of the USS AMERICA (CVA-66), the 1970 14th 
Engineer Battalion history and morning reports, and the attack 
database for Quang Tri province.  According to the CURR, none of 
these sources verified the Veteran's claimed enemy attack 
stressor in August and September 1970.  

Several days before his Board hearing, the Veteran submitted 
correspondence to the RO indicating two more possible inservice 
stressors for his claimed PTSD.  He noted that while aboard the 
USS AMERICA from September 1969 to June 1973, there were two 
cruises in the Gulf of Tonkin off Vietnam and one cruise in the 
Mediterranean.  In one incident, a fellow crewman was 
electrocuted and in the other a serious fire destroyed the number 
two catapult and apparently led to the death of another crewman.  
The Veteran wrote that he was in charge of the electrical system 
on all the catapults.  The Veteran did not provide dates for 
these alleged stressors and the RO did not undertake development 
of these alleged stressors.

VA outpatient treatment records dated from May 2006 to January 
2010 show intermittent treatment for substance abuse problems and 
for variously diagnosed psychiatric disorders, to include several 
diagnoses of chronic PTSD without reliance on a verified or 
unverified stressor.  An August 2006 VA medical record noted that 
the Veteran had been diagnosed with depression in early 2000 
after his back surgery.  PTSD apparently was not diagnosed as 
late as June 2007 and August 2007.  An August 2007 VA medical 
record includes references to once a month anxiety for about five 
minutes.  Diagnoses then included an anxiety disorder and a 
depressive disorder.  VA medical records dated in May 2008 and 
June 2008 noted possible nonservice financial stressors and that 
the Veteran had been encouraged to attend the local Vet Center 
for PTSD groups.  

A January 2010 VA biopsychosocial assessment included a diagnosis 
by a VA staff psychologist of PTSD and depressive disorder not 
otherwise specified; the temporary duty assignment in Quang Tri 
Province in 1970 is noted as an unverified stressor and the PTSD 
diagnosis is given without discussion of any dependence on the 
Quang Tri events as a stressor.

The Veteran was never provided a VA mental examination for his 
claimed psychiatric conditions, including PTSD.  

In light of the amended PTSD regulations, the Board finds that 
based upon the original stressor as asserted by the Veteran, it 
is plausible that the Veteran was confronted with an event or 
circumstance that involved the death of others, and that his 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  As 
such, on remand the Veteran must be afforded an appropriate 
examination by a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, so as 
to determine whether the claimed stressor involving the attacks 
in Quang Tri Province in August and September 1970 on his 
brother's unit is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to this claimed stressor.

Concerning the Veteran's claim for a rating in excess of 20 
percent for his service-connected diabetes mellitus, type II, for 
the period from May 19, 2010 to the present, the Board notes that 
during his Board hearing on May 19, 2010, the Veteran testified 
that his diabetes had gotten worse since his last VA examination 
in August 2009 (see transcript at pp. 4-5).  He also testified 
that he was on three different oral medications and that the next 
step for him was a prescription for insulin (see transcript at p. 
3).  Therefore, a new and contemporaneous VA examination should 
be scheduled to determine the level of severity of the Veteran's 
diabetes disability.  See 38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Before such an examination is scheduled, however, the RO/AMC 
should make an attempt to obtain current private and VA medical 
records concerning the Veteran's diabetes.  The Board notes there 
are no current treatment records from Dr. C.J., the private 
physician who has treated the Veteran's diabetes and there are no 
VA treatment records from the Providence, Rhode Island VA Medical 
Center (VAMC) found in the claims file since January 2010. 

VA has a duty to obtain all relevant VA and governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  

The Board notes that the claims file contains indications that 
the Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA), including a June 2007 SSA notice.  
This notice did not indicate why the Veteran was in receipt of 
SSA disability benefits, though a January 2010 VA medical record 
noted that the Veteran had been unemployed since 1999 due to a 
back injury.  

As noted above, the Board is aware that it need not obtain SSA 
records prior to determining that there is no reasonable 
possibility that such are relevant to the Veteran's claims for VA 
compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that the legal standard for relevance requires VA 
to examine the information it has related to medical records and 
if there exists a reasonable possibility that the records could 
help the Veteran substantiate his claim for benefits, the duty to 
assist requires VA to obtain the records).  However, the 
possibility that missing SSA records may be associated with the 
Veteran's psychiatric complaints cannot be excluded.  The duty to 
assist, therefore, requires VA to attempt to obtain these 
records.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO/AMC should try to obtain and 
associate with the claims file a copy of SSA's determinations on 
the Veteran's claim, as well as copies of all medical records 
underlying those determinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
currently treat him for his diabetes.  After 
the Veteran has signed the appropriate 
releases, the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file, 
in particular any records of treatment or 
evaluation from his private physician, Dr. 
C.J.; from the Providence, Rhode Island Vet 
Center; and from the Providence VAMC, for the 
period from January 2010 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied on concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, that 
fact should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as well 
as the records upon which those 
determinations were made, should also be 
requested.

3.  After the development requested above has 
been completed, the RO/AMC shall schedule the 
Veteran for a VA examination with a 
psychiatrist or psychologist to determine the 
nature and likely etiology of the claimed 
PTSD.  The entire claims file, including a 
copy of this Remand, must be made available 
to the examiner for review.  All tests deemed 
necessary by the examiner should be 
undertaken.  Based on the examination and 
record review, the examiner should provide an 
opinion as to the following: 

(a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's claimed stressor, to wit, coming 
under mortar attack in Quang Tri Province in 
August and September 1970 while visiting his 
brother's unit, is adequate to support a 
diagnosis of PTSD, and are his current 
symptoms related to the claimed stressor?  If 
the examiner does not diagnose PTSD, the 
examiner should explain why the Veteran does 
not meet the criteria for a diagnosis of 
PTSD.

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran has a psychiatric 
disorder other than PTSD, such as depression 
or anxiety, that was incurred during his 
active service or is otherwise etiologically 
related thereto.

A complete rationale for all opinions and 
conclusions reached should be provided.  It 
is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

4.  The Veteran shall also be afforded an 
examination to ascertain the present severity 
of his service-connected diabetes.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer comments and an 
opinion as to the severity of the Veteran's 
diabetes.  

The examiner shall comment on any lay 
evidence, including that which may have been 
submitted by the Veteran, regarding the 
equivalency of his oral medications with 
insulin.  Any complications arising from his 
service-connected diabetes shall be 
identified and completely explained.  

A complete rationale for all opinions 
expressed shall be provided in a legible 
report.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, such as 
development of the two stressors the Veteran 
submitted in May 2010, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

6.  Thereafter, the RO/AMC will then 
readjudicate the Veteran's claims for service 
connection for an acquired psychiatric 
disorder and entitlement to a rating in 
excess of 20 percent, for the period from May 
19, 2010 to the present.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


